Case 1:18-cr-20273-DPG Document 56 Entered on FLSD Docket 08/23/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-CR-20273-GAYLES/OTAZO-REYES

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.

  IVAN ALEXANDER FILGUEIRA,

        Defendant.
  __________________________________/

                         REPORT AND RECOMMENDATION

        THIS CAUSE is currently before U.S. Magistrate Judge Alicia M. Otazo-Reyes,

  upon referral by U.S. District Judge Darrin P. Gayles (D.E. 53), for resolution of the

  Supervised Release petition submitted by U.S. Probation Officer Liduvina Chavarria

  and signed by Judge Gayles on June 3, 2021.    (D.E. 42).

        On August 23, 2021 this Court held a Final Revocation of Supervised Release

  hearing via videoconference on the Zoom platform.    The Defendant waived his right

  to conduct the hearing in person and consented to have the hearing conducted

  through videoconference.    At the hearing, the Court heard from each of the parties,

  and Defendant Ivan Alexander Filgueira admitted to Violations #1 and #2, as

  outlined in the Petition for Summons submitted to the Court by USPO Chavarria.

  (D.E. 42).   The Court found that the Defendant violated the terms and conditions of

  supervised release as charged in these violations.

        The parties also submitted a joint recommendation to the Court as to an

  appropriate sentence.      Specifically, the parties jointly recommended that Mr.
Case 1:18-cr-20273-DPG Document 56 Entered on FLSD Docket 08/23/2021 Page 2 of 2




  Filgueira be reinstated on supervised release, with additional conditions

  incorporating the sentence recently imposed by Mr. Filgueira’s parallel state case,

  including one year of state probation, and mandatory participation in traffic school.

        Therefore, having been fully advised of the premises, it is hereby

        RECOMMENDED that the parties’ joint recommendation as to sentencing on

  these violations be GRANTED:

        Mr. Filgueira is to be reinstated on supervised release, with all original
        conditions reimposed. In addition, Mr. Filgueira will abide by the conditions
        of the terms of his state probation that were recently imposed in Miami-Dade
        case number F21-6162, which includes one year of state probation and the
        special condition of traffic school.

        DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                              23rd day of

  August, 2021.

                                   ____________________________________

                                   ALICIA M. OTAZO REYES
                                   UNITED STATES MAGISTRATE JUDGE




                                            2
